Citation Nr: 1122600	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for chronic renal disease (CKD) due to treatment at a VA facility.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  The medical evidence of record demonstrates the presence of additional disability related to an increase in severity of already present CKD.
 
2. Any increase in severity of the Veteran's CKD is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.

3. To the extent any increase in severity of the Veteran's CKD was a result of the VA treatment, it was a reasonably foreseeable event.


CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for CKD due to treatment at a VA facility is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R.
§ 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in January 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain any additional treatment records identified by the Veteran and a VA opinion as to the issue.  A review of the post remand record shows that additional VA and private treatment records were added to the file prior to further adjudication and a VA opinion was provided in November 2009.  As discussed below, the Board finds this opinion to be inadequate; however, the deficiencies in the opinion were then remedied by an opinion received from a specialist within the Veterans Health Administration (VHA).  Therefore, the Board determines that the Board may now proceed with adjudication of the claim without additional remand to the RO/AMC.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was provided with a VCAA notification letter in May 2006, prior to the initial unfavorable AOJ decision issued in October 2006.  
The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  The letter also provided information as to the substantiation of disability ratings and effective dates.  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and obtaining a VA opinion.  The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) disability records, October 2005, September 2006, and November 2009 VA opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  Additionally, an opinion and clarification from a nephrologist with the VHA were supplied to the Board.  

The Board observes that the Veteran reported during VA outpatient treatment that he was admitted to a private hospital in May 2008 and May 2009; however, in spite of requests to do so, he has not furnished VA with these records or authorized VA to obtain them for his claims file.  The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Absent the Veteran providing sufficient information with which to request the records, the Board determines that VA is not obligated to make further efforts to obtain the records identified by the veteran when he has not provided VA with the necessary information to determine where to direct that request.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA opinions, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is evident by the discussion below, the Board found that the VA opinions of record in the case did not provide an adequate basis for deciding the claim.  Accordingly, the Board requested an opinion from a VHA nephrologist.  

The VHA specialist reviewed the claims file and noted relevant documents in post-service treatment evidence prior to offering negative opinions in response to the questions posed.  The Board observes that the opinions provided were supported by a rationale based on all the available evidence.  There is nothing to suggest that the specialist's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.


II. Analysis 

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2010).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  
38 C.F.R. § 3.361(b) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence reveals that the Veteran was involved in a motor vehicle accident (MVA) in 2001 and over time has been prescribed multiple pain medications to treat the residuals of his injuries.  The Board notes that the Veteran's original pain management program appears to have been through a private facility.  

In June 2004, the Veteran was hospitalized after accidently overdosing on his pain medication.  Private treatment records reveal hospitalization for acute renal failure in July 2004.  Additionally, the Veteran was admitted to a VA hospital in 2006, and reported private hospitalization in May 2008 and May 2009, but the last two incidents are undocumented.

The Veteran has had diagnoses of CKD stage II, CKD stage III, and mild chronic renal insufficiency, as well as acute renal insufficiency.  The Board notes that a November 2009 VA examiner stated that the Veteran's lab results did not reflect renal insufficiency, although she noted that the Veteran had had renal insufficiency in the past.  

In October 2005, one of the Veteran's nephrologists opined that the Veteran's CKD was most likely secondary to chronic analgesic use, possibly due to hypertensive nephrosclerosis, and unlikely secondary to diabetes mellitus.  Although the physician indicated that he believed the renal failure was most likely due to the pain medication, as he also cited other possible causes without indicating why he discounted them as a primary cause, the Board finds the opinion inadequate for rating purposes.

In September 2006, the Veteran was afforded a VA examination in order to ascertain the cause of his kidney disorder.  The examiner reviewed the record, which includes extensive records of the Veteran's prescribed medications, and also examined the Veteran.  The examiner then opined that it is less likely than not that the Veteran's chronic renal disease is a result of the prescribed analgesics, and more likely than not related to his diabetes mellitus and hypertension.  However, the examiner went on to say that it is possible that prolonged use of oral analgesics aggravated a preexisting kidney disorder.  However, the Board finds this statement, with its use of the term possible, to be merely speculative, and therefore, not a basis for granting benefits.  See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

The Veteran was again afforded a VA examination in November 2009.  This examiner reviewed the claims file and opined that the Veteran's renal failure in July 2004 was the result of dehydration, that he had no current renal failure, and that VA had not failed to exercise the standard of care expected for a reasonable health care provider, or provided treatment without the Veteran's informed consent.  She also stated that there had been no consequences that were not reasonably foreseeable.  

However, the Board finds this opinion flawed for several reasons.  First, the examiner failed to take into account the treatment evidence with diagnoses of CKD, and the October 2005 statement by the Veteran's nephrologist relating the kidney failure to the pain medication.  Additionally, she did not discuss any of the Veteran's other hospitalizations outside of 2004.  Finally, she supplied no rationale for her opinions that VA had not acted carelessly or unreasonably in treating the Veteran.  For these reasons, the Board determines that this opinion provides an insufficient basis upon which to decide the claim. 

In light of the above, the Board requested an opinion from a nephrologist with the VHA.  The specialist, Dr. JY, indicated that the Veteran had CKD prior to the VA treatment in question, but that it was at least as likely as not that the Veteran's CKD was made worse by the pain medication prescribed by VA.  He noted that whether the renal dysfunction would have progressed regardless of the use of acetaminophen was unknown.  Even so, Dr. JY found that the actions on the part of VA were not negligent or careless or representative of a similar instance of fault on the part of VA.  Although Dr. JY suggested that there may have been better courses of treatment, such as different pain medications or management by a pain specialist, he indicated that it is standard practice to prescribe opioid/acetaminophen combinations to people with chronic pain and renal failure.  Thus, Dr. JY determined that the course of treatment followed was reasonable for a health care provider and did not rise to the level of negligence or carelessness on VA's part.  Further, he indicated that progression of CKD as a result of the pain medication prescribed was a reasonably foreseeable event.  

The Veteran has not provided competent evidence that contradicts the negative opinions of record.  The Veteran's statements alone may serve to describe symptoms in support of a diagnosis; however, he is not competent to provide evidence with respect to the cause of an increase in severity of symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, he is not competent to assess the quality of care he received within the standards of the health care profession.  Thus, although the Veteran has additional disability as a result of VA treatment, the disability did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Nor was the treatment performed with lack of informed consent or an unforeseeable outcome.  Accordingly, the Board determines that a preponderance of the competent evidence is against the Veteran's claim, and concludes that the requirements for a successful claim for benefits pursuant to 38 U.S.C.A. § 1151 have not been met.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for CKD as a result of treatment at a VA facility is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


